DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-11 in the reply filed on 03/25/2022 is acknowledged.  The traversal is on the ground(s) that the inventions are related as product and the method of its use.  This is not found persuasive because the methods are directed to a greater system which requires far more than the apparatus claimed in claims 1-11, in example transportation, testing  and bacteria treatment.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vago US 5,921,102 in view of Weselak et al. US 2004/0236463.
Vago discloses a dispensing apparatus comprising:
(Re claim 1) “a computing apparatus comprising one or more processors; a memory; a communications interface, a display and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs are configured to receive information regarding a patient and a phage mixture treatment for the patient” (30-32 figure 1). “a storage portion comprising a plurality of vials” (20 figure 7). “a dispensing portion” (46 figure 1). “and one or more robotic systems controlled by the computing apparatus and configured to remove one or more vials from the storage portion to the dispensing portion to dispense” (54,56 figure 2-5). 
Vago does not disclose storing and dispensing phages, though the system is fully capable of dispensing vials containing any material.
Weselak teaches storing and dispensing phages (para 0014).
It would have been obvious to one skilled in the art to use the apparatus of Vago to store and dispense phages or other material needing cold storage because it expands the market for the invention.
(Re claim 2) ”wherein the storage portion comprises a plurality of phage vials and the storage portion is kept at between -40C and -90C” (Col 9 lines 35-53).
Vago discloses a temperature of -95C.
Weselak teaches a plurality of temperature areas and a temperature of -55C or less (para 0012).
It would have been obvious to one skilled in the art to modify the apparatus of Vago to include at least one storage area having a temperature of -55C or less because it allows the system to have different temperature zones which can maintain other materials as discussed in the rejection of claim 1.
(Re claim 7) “(a) a temperature controlled storage box containing a plurality of sealed vials each of which contains a sterile-filled preparation with a volume of between 1ml and 50ml” (20 figure 7). “(b) an electronic catalogue apparatus configured to track the inventory of the plurality of vials stored in the temperature controlled storage box” (col 5-6 lines 42-23).
Vago does not disclose storing and dispensing phages, though the system is fully capable of dispensing vials containing any material.
Weselak teaches storing and dispensing phages (para 0014).
It would have been obvious to one skilled in the art to use the apparatus of Vago to store and dispense phages or other material needing cold storage because it expands the market for the invention.
(Re claim 8) The vials of Vago are fully capable of containing 10^6 to 10^4 plaque-forming unit (PFU) of one or more phages.
(Re claim 9) “wherein each vial is an ampule” (138 figure 10). Vago is fully capable of handling ampules.
(Re claim 10) “wherein each vial comprises an identification tag, and the electronic catalogue apparatus comprises one or more sensors to detect addition and removal of each vial to and from the temperature controlled storage box using the identification tag, and is further configured to record the location of each vial within the temperature controlled storage box” (col 5-6 lines 42-23).
(Re claim 11) “wherein the electronic catalogue apparatus further comprises a robotic apparatus configured to move a vial to and from a storage location within the temperature controlled box” (54,56 figure 2-5).

Claims 1,2 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Har-Noy US 2013/0066465 in view of Weselak et al. US 2004/0236463.
Har-Noy discloses a dispensing apparatus comprising:
(Re claim 1) “a computing apparatus comprising one or more processors; a memory; a communications interface, a display and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs are configured to receive information regarding a patient and a phage mixture treatment for the patient” (figure 1,2, abstract). “a storage portion comprising a plurality of vials” (220, 230 figure 2). “a dispensing portion” (280 figure 2). “and one or more robotic systems controlled by the computing apparatus and configured to remove one or more vials from the storage portion to the dispensing portion to dispense” (abstract ‘automated device’). 
Har-Noy does not disclose storing and dispensing phages, though the system is fully capable of dispensing vials containing any material.
Weselak teaches storing and dispensing phages (para 0014).
It would have been obvious to one skilled in the art to use the apparatus of Har-Noy to store and dispense phages or other material needing cold storage because it expands the market for the invention.
(Re claim 2) ”wherein the storage portion comprises a plurality of phage vials and the storage portion is kept at between -40C and -90C” (para 0016).
(Re claim 5) “wherein the storage portion further comprises a plurality of pre-prepared phage mixture treatment vials comprising multiple phages with efficacy against one of a selected group of multi drug resistant bacteria, and preparing one or more doses of the phage mixture comprises selecting one or more pre-prepared phage mixture treatment vials from the storage portion and optionally defrosting the selected one or more pre-prepared phage mixture treatment vials” (220 figure 2, para 0011 ‘thawing’).
(Re claim 6) “wherein the apparatus further comprises a preparation portion, wherein the robotic systems moves one or more vials from the storage portion to the preparation portion to mix the one or more vials to a generate a pharmaceutically acceptable phage mixture treatment, and then moves the phage mixture treatment to the dispensing portion” (236 figure 2, para 0011 ‘formulating’).
(Re claim 7) “(a) a temperature controlled storage box containing a plurality of sealed vials each of which contains a sterile-filled preparation with a volume of between 1ml and 50ml” (220, 230 figure 2). “(b) an electronic catalogue apparatus configured to track the inventory of the plurality of vials stored in the temperature controlled storage box” (50,90 figure 1).
Har-Noy does not disclose storing and dispensing phages, though the system is fully capable of dispensing vials containing any material.
Weselak teaches storing and dispensing phages (para 0014).
It would have been obvious to one skilled in the art to use the apparatus of Har-Noy to store and dispense phages or other material needing cold storage because it expands the market for the invention.
(Re claim 8) The vials of Har-Noy are fully capable of containing 10^6 to 10^4 plaque-forming unit (PFU) of one or more phages.
(Re claim 9) “wherein each vial is an ampule” (para 0016 ‘other suitable containers’). Har-Noy is fully capable of handling ampules.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Har-Noy/Weselak in view of de la Huerga US 2009/0294521.
Har-Noy/Weselak discloses the apparatus rejected in claim 1.
(Re claim 3) Har-Noy/Weselak discloses “wherein the computing apparatus is configured to maintain an inventory of the plurality of vials in the storage portion” (50,90 figure 1). “a sensor is configured to detect removal of a vial from the storage portion, and on detection the inventory is updated” (50, 90 figure 1). 
Har-Noy/Weselak does not disclose that if an inventory level of a stored phage is less than a threshold amount, a request for new stock is transmitted to a supplier via the communications interface.
De la Huerga discloses that if an inventory level of a stored phage is less than a threshold amount, a request for new stock is transmitted to a supplier via the communications interface (para 0045 ‘reorders medication when the quantity remaining reaches a threshold’).
It would have been obvious to one skilled in the art to modify the apparatus of Har-Noy/Weselak to include that if an inventory level of a stored phage is less than a threshold amount, a request for new stock is transmitted to a supplier via the communications interface because it helps prevent the patient from running out of their treatment.
 (Re claim 4) Har-Noy/Weselak discloses “the computing apparatus monitors preparation of one of more does of the phage mixture treatment” (90,100 figure 1). “the computing apparatus stores a database of authorized users, and is configured to only dispense the one or more doses of the phage mixture treatment to an authorized user” (70,80 figure 1).
Har-Noy/Weselak does not disclose that an alert is generated by the communications interface when one or more doses of the phage mixture treatment is prepared and ready for dispensing.
De la Huerga teaches an alert is generated by the communications interface when one or more doses of the phage mixture treatment is prepared and ready for dispensing (para 0366).
It would have been obvious to one skilled in the art to modify the apparatus of Har-Noy/Weselak to include an alert is generated by the communications interface when one or more doses of the phage mixture treatment is prepared and ready for dispensing because it helps to ensure that the patient takes their treatment on time and that the treatment does not become unusable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/               Primary Examiner, Art Unit 3655